Case: 15-11095      Document: 00513548926         Page: 1    Date Filed: 06/15/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                    No. 15-11095                             FILED
                                  Summary Calendar
                                                                         June 15, 2016
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CLAUDIA PATRICIA ATEHORTUA-CASTRO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:07-CR-387-3


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Claudia Patricia Atehortua-Castro, federal prisoner # 38296-177,
appeals the district court’s denial of her “Motion Pursuant to Fast Track USSG
5K3.1.” The district court correctly concluded that it lacked jurisdiction to
entertain Atehortua-Castro’s motion. See United States v. Early, 27 F.3d 140,
141-42 (5th Cir. 1994).         This appeal is therefore from the denial of a




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11095   Document: 00513548926   Page: 2   Date Filed: 06/15/2016


                              No. 15-11095

“meaningless, unauthorized motion.” Id. at 142. Accordingly, the district
court’s order is AFFIRMED.




                                    2